DETAILED ACTION
Claims 1-2, 6, 9-12, 16, 18, 20-23, 35-36 and 51-55 were subjected to restriction requirement mailed on 03/01/2022.
Applicants filed a response, and elected Group I, claims 1-2, 6, 9-12, 16, 18, and 20-23, and withdrew claims 35-36 and 51-55, with traverse on 04/28/2022.
Claims 1-2, 6, 9-12, 16, 18, 20-23, 35-36 and 51-55 are pending, and claims 35-36 and 51-55 are withdrawn after consideration.
Claims 1-2, 6, 9-12, 16, 18, and 20-23 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-2, 6, 9-12, 16, 18, and 20-23 in the reply filed on 04/28/2022 is acknowledged.  This is not found persuasive because the reason set forth below.

Applicants primarily argue:
“Applicant respectfully submits that groups II and III refer to the subject matter of the elected claims and could be examined simultaneously without additional burden.”

Remarks, p. 2
The examiner respectively traverses as follows:
This is not found persuasive because the instant application is a national stage entry filed under 35 U.S.C. 371 and is therefore not subject to US restriction practice but rather subject to lack of unity practice, see MPEP 1893.03(d). It is noted that undue search burden is not a criterion in lack of unity analysis. The test is whether or not special technical features can be established. It is noted that inventions listed as Groups I to III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as set forth in pages 3-6 of the previous Office Action. 
Therefore, given that the Examiner has properly established that Groups I to III lack unity as set forth in pages 3-6 of the Office Action mailed 04/28/2022, it is the Examiner's position that the restriction is proper.

The requirement is still deemed proper and is therefore made FINAL.

Claims 35-36 and 51-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/28/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application (PCT/GB2018/050567, filed 03/06/2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (GB1703558.5, filed 03/06/2017) under 35 U.S.C. 119 (a)-(d).

Claim Objections
Claims 12, 16 and 23 are objected to because of the following informalities:  
Each line 2 of claims 12, 15 and 23 recites a phrase “the molar ratio”. To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “a molar ratio”.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each line 2 of claims 21-22 recites a phrase “selected from a least one of”. It is unclear what are included in the list for selection. It is suggested to amend the phrase to “is at least one of”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 9, 11-12 16, 18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al., Dramatic effects of Gallium promotion on methanol steam reforming Cu-ZnO catalyst for hydrogen production: formation of 5Å copper clusters from Cu-ZnGaOX, ACS Catal., 2013, 3, 1231-1244 (Tong), and further in view of Chen et al., Synthesis and characterization of aqueous miscible organic-layered double hydroxides, J. Mater. Chem. A, 2014, 2, 15102 (Chen) (both provided in IDS received on 09/05/2019).
The examiner provided an alternative copy of Chen, with updated page number from the publication journal. The citation of the prior art set forth below refers to provided alternative copy of Chen.
Regarding claims 1-2, 6, 9, 11, 18, 20-22, Tong discloses solid structure described as layered double hydroxides (LDHs) or hydrotalcite comprising layered materials with positively charged and charge-balancing anions located in the interlayer region can be favorably formed in the presence of trivalent cations. The LDHs are commonly represented by the formula 
M2+1-xM3+x(OH)2]q+(Xn-)q/n·yH2O (wherein, M2+ reads upon M, M3+ reads upon M’, q reads upon a, n reads upon n, and y reads upon b).  The Ga3+ (i.e, also reads upon M') can form homogeneous solid LDH phase with either Cu2+ or Zn2+ in the catalyst precursors; the hydrotalcite phase is clearly formed in the precipitate (Tong, page 1235, left column, bottom paragraph).
Tong further discloses atomic recipe content (%) of Ga 0-47% and (Cu+Zn) 53-100%, which corresponds to x of 0 to 0.47 (Tong, page 1233, Table 2, catalysts A-D), which encompasses the range of the present claim.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	
Tong does not explicitly disclose (a) n value, q value for Xn- in the formula, or (b) a solvent in the formula, or the value of y for H2O in the formula.

With respect the difference (a), given that Tong prepares the layered double hydroxides using a co-precipitation method and uses aqueous Na2CO3 to produce the precipitate (Tong, page 1241, section Catalyst Preparation), therefore X would necessarily be CO32- (i.e., a carbonate anion with a charge value “n” of 2).
Furthermore, given that Tong teaches divalent cation M and trivalent cation M’, encompassing atomic ratio of the present claim; and an anion of a charge value within the present claim. In order to meet charge balance, it therefore would be necessary for “q” value of Tong (“q” reads upon “a” of Formula I of the present claim) to encompass the range of “a” value of the present claim.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to the difference (b), Chen teaches layered double hydroxides and aqueous miscible organic solvent (i.e., capable of hydrogen-bonding to water) treatment (Chen, page 15102, Introduction, 1st and 2nd paragraphs). Chen specifically teaches that the final wet slurry was washed with an aqueous miscible organic (AMO) solvent, e.g., acetone, methanol, (Chen, pages 15102-15103, Introduction, 2nd paragraphs), and the formula for AMO-LDH (i.e., layered double hydroxide with aqueous miscible organic solvent treatment) contains 0.04-0.18 acetone or 0.11 methanol (Chen, page 15107, Table 3).
As Chen expressly teaches, the AMO-LDHs possess new physical properties; they have significantly higher surface areas, pore volumes, together with lower density and higher compressibility than both conventional and commercial LDHs (Chen, page 15110, left column, 1st paragraph).
In light of the motivation of the aqueous miscible organic solvent treatment as taught by Chen, it therefore would have been obvious to a person of ordinary skill in the art to apply the aqueous miscible organic solvent treatment (i.e., that the final wet slurry was washed with an aqueous miscible organic (AMO) solvent, e.g., acetone, methanol) in the preparation of the layered double hydroxides of Tong, and obtain a layered double hydroxide that comprises 0.04-0.18 acetone or 0.11 methanol (reading upon c(solvent), 0<c≤10, and the solvent represents one organic solvent capable of hydrogen-bonding to water) in its formula, in order to achieve significantly higher surface areas, pore volumes, together with lower density and higher compressibility, and thereby arrive at the claimed limitation.

Furthermore, Tong in view of Chen teaches the formula of AMO-LDH containing 0.34 to 0.71 H2O (Chen, page 15107, Table 3), reading upon bH2O in the formula I of the present claim, wherein 0<b≤10.

Regarding claim 12, as applied to claim 1, Tong further discloses atomic content of Cu of 43%, and Zn of 10 to 57% (Tong, page 1233, Table 2), which corresponds to be a molar ratio of Cu2+ to Zn2+ of 1:0.23 to 1:1.32, which overlaps with the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Regarding claims 16 and 23, as applied to claim 1, as applied to claim 1, Tong further discloses atomic content of Cu of 43%, and Zn of 10 to 57%, Ga (reads upon M’) of 0 to 47% (Tong, page 1233, Table 2), which corresponds to a molar ratio of Cu:Zn:Ga of 1: (0.23-1.32) : (0-1.09), which overlaps with the ranges of the present claims. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Chen as applied to claim 9 above, and further in view of Khzouz et al., Characterization and activity test of commercial Ni/Al2O3, Cu/ZnO/Al2O3 and prepared Ni-Cu/Al2O3 catalysts for hydrogen production from methane and methanol fuels, International Journal of Hydrogen Energy, 2013, 38, 1664-1675 (Khzouz).
Regarding claim 10, as applied to claim 9, Tong in view of Chen further teaches catalytic production of hydrogen by steam reforming of methanol over the CuZnGaOx catalyst (i.e., obtained by calcining the layered double hydroxides) (Tong, page 1241, left column, Summary). Tong in view of Chen does not explicitly teach that M2+ comprises one or more other divalent cations selected from Mg2+, Fe2+, Ca2+ Sn2+, Ni2+, Co2+, Mn2+ and Cd2+.
With respect to the difference, Khouz teaches methane and methanol steam reforming reactions over Cu/ZnO/Al2O3 and prepared Ni-Cu/Al2O3 catalysts for hydrogen production (Khouz, Abstract). Khouz further teaches Ni is introduced by using Ni(NO3)2.6H2O (i.e., Ni2+) (Khouz, page 1666, left column, bottom paragraph).
As Khouz expressly teaches, Ni improves Cu dispersion in the same catalyst in comparison with commercial Cu/ZnO/Al2O3 (Khouz, Abstract).
Khouz is analogous art as Khouz is drawn to methane and methanol steam reforming reactions over catalysts comprising Cu.
In light of the motivation of including Ni in a catalyst comprising Cu as taught by Khouz, it therefore would have been obvious to a person of ordinary skill in the art to include Ni2+ as an additional divalent cation in the layered double hydroxide of Tong in view of Chen, to produce a catalyst also comprising Ni, in order to improve Cu dispersion in the catalyst, and thereby arrive at the claimed invention. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        May 19, 2022